Oliver Bell, in his Official
                                                                   Capacity as Chairman of the
                                                                    Texas Board of Criminal
                                                                             Justice


                              Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 15, 2013

                                       No. 04-13-00077-CV

                                        Juan ENRIQUEZ,
                                            Appellant

                                                v.

Oliver BELL, in his Official Capacity as Chairman of the Texas Board of Criminal Justice et al,
                                          Appellee

                        From the 250th District Court, Travis County, Texas
                               Trial Court No. D-1-GN-11-003703
                         The Honorable Scott H. Jenkins, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

           The appellant’s Motion for Leave to File Reply Brief is GRANTED.

It is so ORDERED on this 15th day of November, 2013.

                                                            PER CURIAM

ATTESTED TO: ______________________________
                 Keith E. Hottle
                 Clerk of Court
                                            MINUTES

                                         Court of Appeals
                                  Fourth Court of Appeals District
                                        San Antonio, Texas



                                        November 15, 2013

                                       No. 04-13-00077-CV

                                        Juan ENRIQUEZ,
                                            Appellant

                                                 v.

Oliver BELL, in his Official Capacity as Chairman of the Texas Board of Criminal Justice et al,
                                          Appellee

                        From the 250th District Court, Travis County, Texas
                               Trial Court No. D-1-GN-11-003703
                         The Honorable Scott H. Jenkins, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

           The appellant’s Motion for Leave to File Reply Brief is GRANTED.

It is so ORDERED on this 15th day of November, 2013.


                                                             PER CURIAM

ATTESTED TO: _/S/ Keith E. Hottle
                  Keith E. Hottle
                  Clerk of Court




ENTERED THIS 15TH DAY OF NOVEMBER, 2013.

                                                                        VOL. _____ PAGE _______